Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3365 Filed 01/16/20 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN

Horizon Global Americas Inc.,
                                                   Case No. 2:17-cv-11879
                 Plaintiff,
v.                                                 Honorable Denise Page Hood

Curt Manufacturing, LLC,                           Magistrate Judge
                                                   Stephanie Dawkins Davis
                 Defendant.


               Horizon’s Response to Curt’s Objections to Special Master’s
              Report and Recommendation Construing Disputed Claim Terms

                                 (In response to ECF #76)




David B. Cupar (OH 0071622)                  Timothy J. Lowe (P68669)
Matthew J. Cavanagh (OH 0079522)             MCDONALD HOPKINS LLC
MCDONALD HOPKINS LLC                         39533 Woodward Ave., Suite 318
600 Superior Avenue, East, Ste. 2100         Bloomfield Hills, Michigan 48304
Cleveland, Ohio 44114                        t 248.646.5070 │ f 248.646.5075
t 216.348.5400 │ f 216.348.5474              tlowe@mcdonaldhopkins.com
dcupar@mcdonaldhopkins.com
mcavanagh@mcdonaldhopkins.com

Attorneys for
Horizon Global Americas Inc.


{8569680: }
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3366 Filed 01/16/20 Page 2 of 16




I.       Introduction

         Plaintiff Horizon Global Americas Inc. sued Curt Manufacturing, LLC—a

Horizon competitor—for infringing several Horizon patents to engineered automotive

products, such as trailer brake controllers, trailer safety-chain anchors, and hitches.

         Curt responded by countersuing Horizon on the ’899 patent. Suing Horizon on

the ’899 patent, however, is forcing a square peg in a round hole: the patent covers

fifth wheel hitches that are materially different from the fifth wheel hitches that

Horizon sells, both in terms of configuration and function. In short, the accused

Horizon hitches do not infringe the ’899 patent, and Curt is trying to win (where it

should lose) by performing legal acrobatics in the claim construction process. Curt

tries to rewrite its patent claims in broader form to stretch them beyond their ordinary

meaning to cover Horizon’s products. The Special Master correctly rejected Curt’s

attempts as contrary to the intrinsic evidence, extrinsic evidence, well-established

claim construction law, and the terms’ ordinary meanings.

         The Court should affirm the Special Master’s well-reasoned Report and

Recommendation, ECF #75, (the “R&R”) and overrule Curt’s objections.

II.      The Special Master is correct: the claimed “recess” on the hitch bar is an
         “indentation” – it is not an “indentation” or any other “opening.”

         Curt’s objections explain generally how fifth-wheel hitches operate, so that

Horizon will not repeat that background here. (Curt’s Obj. to R&R (“Obj.”) 2-3, ECF



{8569680: }                                1
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3367 Filed 01/16/20 Page 3 of 16




#76.) The two paradigm claims of Curt’s ’899 patent (claims 9 and 13)1 cover two

very specific fifth wheel hitch configurations.

         Claim 9 contains the “recess” term on which Curt objects. That term is not in

Claim 13. Claim 9 claims a fifth-wheel hitch with a very specific “actuation

structure,” whereby an operator actuates the device by pushing and pulling the

control “bar” to open and close the jaws of the hitch. (’899 patent, col. 12, ll. 48-53;

see also R&R at 52-53 (explaining how the hitch’s jaws are actuated by the control

bar); Obj. at 3-4.) The jaws are what receive and embrace the “kingpin” from the

trailer and secure it to the towing vehicle. (See id.; see also Horizon’s Response

Claim Construction Brief (“Horizon Resp.”) at 1-2, ECF #52.) Fig. 2b from the ’899

patent shows an exploded view of this actuation structure:




1
   Judge Avern Cohn ordered the parties to select “paradigm” claims from their patents to be
litigated first. (ECF #30.)
{8569680: }                                2
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3368 Filed 01/16/20 Page 4 of 16




               latch recesses
                 (114, 116)




                                                            latch (108), which pivots
                                                            on pin (110) to mate into
                                                            recesses
         Claim 9 recites that the control bar 38 (shown in Figs. 2b and 12) has at least

one “latch recess.” (’899 pat. col. 12, ll. 52-53.) Fig. 2b (above) in the ’899 patent

shows those latch recesses as parts 114 and 116. Fig. 12 (below) in the ’899 patent

shows a side view of the latch recesses 114 and 116.




{8569680: }                                3
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3369 Filed 01/16/20 Page 5 of 16




         Claim 9 requires that the “latch” mate with the “latch recess” to secure the bar

in place, which in turn secures the jaws in either an open or closed position. (’899

patent, col. 12, ll. 39-41 (“latch … mates into the latch recess on the bar … to prevent

the bar from translating”).)

         The parties, the patent, dictionaries, and the Special Master all agree that a

recess is an “indentation.” (See R&R at 57, 59.) Curt, however, is not happy with just

the ordinary meaning because the bars on the accused Horizon hitches do not have

recesses or indentations. Instead, Horizon’s hitch bars are held in place by bail-pins

that clip into circular through-holes on the bars. This is why—and it’s the only reason

why—Curt wants to expand “latch recess” beyond its ordinary meaning to also cover

any type of “opening” on a control bar. Curt’s self-serving construction is contrary to

the intrinsic and extrinsic evidence and claim construction law.

         Curt does not object to the Special Master’s finding that “indentation” is the

commonly understood meaning of “recess” based on the ’899 patent itself and both

parties’ dictionary definitions. (R&R at 59 (noting that parties’ dictionary definitions

are “similar” and Curt’s construction “goes beyond” those dictionary definitions).)

Curt, however, wants to tack on “or latch opening” to the term’s ordinary meaning to

also cover any latch “opening.” As a definition, Horizon explained—and the Special

Master agreed—that Curt adding “or latch opening” is incorrect because while a

“recess” could be an opening, “not all openings are recesses.” (R&R at 59.)

{8569680: }                                4
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3370 Filed 01/16/20 Page 6 of 16




         Curt bases its objection entirely on a single sentence by the Examiner in a non-

final2 Office Action during patent prosecution, where the Examiner “note[d]” that the

hole element in a prior art patent called Larkin “is the equivalent to the ‘latch recess’

as claimed.” (Obj. at 7-10.) Curt’s objection is that the Special Master did not treat

the Examiner’s statement as “decisive.” (Obj. 8-9.) Below is a screenshot of the full

statement on which Curt relies:




         According to Curt, the Examiner’s last sentence about the Larkin hole being an

“equivalent” to “latch recess”: (i) should be interpreted as defining a “recess” as any

opening, and (ii) requires district courts to always and forever interpret what the

Examiner “notes” as a binding interpretation of “recess” because ruling otherwise

“would exclude the Larkin reference as art showing the ‘latch recess.’” (Obj. at 8.)

2
  The United States Patent and Trademark Office’s cover page to the Office Action on which Curt
relies designates the Office Action as “non-final.” (ECF #53-2 at 46.)
{8569680: }                                  5
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3371 Filed 01/16/20 Page 7 of 16




         Curt’s theory is wrong on both levels. First, as the Special Master correctly

found, Curt’s interpretation of what the Examiner “notes” about Larkin’s hole is

mistaken. Rather than demonstrating that the Examiner believed Larkin’s hole was

actually a “recess,” the Examiner’s statement acknowledges that Larkin’s hole was

not a recess, but merely an equivalent to one. (R&R at 59 (“the Examiner’s note

appears to acknowledge that the rejection is imperfect to the extent that Larkin’s

through hole is not, strictly speaking, a recess”).)

         As the Special Master correctly observes, if the Examiner believed that the

hole in Larkin was in fact a recess, he would not have qualified it as an “equivalent.”

(R&R at 59.) Instead, he would have included it in the prior sentence in which the

Examiner itemized, in a series separated by commas, every proposed claim limitation

that he believed was actually “disclosed” by Larkin. (Id. at 58-59.) By “not[ing]” in a

new, separate sentence that the hole in Larkin is “equivalent” to the “recess,” the

Examiner was signaling to the applicant that, while Larkin did not, in fact, “disclose”

a recess, the hole in Larkin was close enough to the recess such that the Examiner

was hesitant to issue a patent on that distinction alone. (Id. at 60-61.) The Special

Master explains it this way:

         In particular, it appears that the Examiner recognized that the disclosure
         statement was arguable, but was unwilling to hinge patentability on the
         difference between Larkin’s through hole and the latch recess recited in
         the claims. Accordingly, to preempt patentability arguments targeting
         the disclosure statement, the Examiner added the equivalency
         statement.
{8569680: }                                 6
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3372 Filed 01/16/20 Page 8 of 16




(Id)

         The Special Master’s interpretation explains why the Examiner treated the

“recess” limitation differently from the limitations that he declared as “disclosed” by

Larkin. Curt’s interpretation, however, ignores that the Examiner treated “recess”

differently and never explains why the Examiner would have done so. Thus, Curt’s

interpretation of the Examiner’s statement is incorrect, the Special Master’s

interpretation is correct because it makes sense of the Examiner’s statements, and

Curt’s objection should be overruled on that basis alone.

         Second, Curt’s theory that the Court must construe “recess” as also including

through-holes to avoid “excluding” the Larkin reference is legally mistaken for

several reasons. Neither Deere & Co.3 nor Cordis4 (the cases that Curt cites) require a

district court to dispositively adopt an Examiner’s preliminary5 view of a claim term

in relation to a prior art reference to avoid “excluding” that prior art reference. In fact,

there is no such law. Neither case held that a Court must construe claim terms to

uphold preliminary rejections by an Examiner.




3
    703 F.3d 1349, 1358-59 (Fed. Cir. 2012).
4
    339 F.3d 1352, 1359-60 (Fed. Cir. 2003).
5
  The Examiner’s note was preliminary because the Office Action was non-final (see supra at p. 5 n.
2), and the Examiner’s comments were mooted when Curt amended its claims later in prosecution
(see infra at p. 9).
{8569680: }                                    7
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3373 Filed 01/16/20 Page 9 of 16




         The Special Master correctly distinguishes Curt’s two cases because, in both

cases, the Federal Circuit rejected a party’s argument that there was a prosecution

disclaimer by looking at the Examiner’s treatment of a claim term, as well as other

evidence. (R&R at 61-62.) Because no one is arguing for prosecution disclaimer, the

cases are inapplicable. (Id.) Another key distinction is that, in both cases cited by

Curt, the Federal Circuit cited an Examiner’s interpretation of claim terms to not

change the ordinary meaning of the terms, whereas Curt is citing the Examiner’s

statement to change the ordinary meaning of “recess” to cover any and all types of

“openings” on a bar. The law does not permit the latter.

         Furthermore, as the Special Master correctly notes, the Examiner applied the

“broadest reasonable interpretation” standard when interpreting the “recess” term,

whereas this Court must apply the Phillips standard for interpreting claim terms.

(R&R at 61-62.) Those standards are different,6 so that Curt’s demand that this Court

adopt the Examiner’s vague and preliminary single-sentence note about an

“equivalent” to Larkin’s hole would violate Phillips. (R&R at 61+62 (citing Federal

Circuit law that Examiner’s findings “cannot be dispositive”); see also Karl Storz

Imaging, Inc. v. Pointe Conception Medical, Inc., No. CV 09-8070 GAF (Ex), 2011

WL 13195980, at * (C.D. Cal. Aug. 1, 2011) (“A statement by the examiner giving a


6
 See Cuozzo Speed Technologies, LLC v. Lee, 136 S.Ct. 2131, 2139 (2016) (comparing USPTO’s
“broadest reasonable construction” to Phillips standard that requires “ordinary meaning … as
understood by a person of skill in the art” as different standards).
{8569680: }                                8
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3374 Filed 01/16/20 Page 10 of 16




claim the broadest reasonable construction therefore does not establish the meaning

of the claim” in a patent infringement case).)

         Additionally, the Examiner’s statement about “recess” was mooted by Curt

amending claim 1 to add limitations that the Examiner agreed were not in the prior

art. (See ECF #53-2 at 37.) So the Examiner’s ambivalent comment about Larkin’s

hole being an “equivalent” became immaterial and was never expounded, clarified,

tested, or challenged. It remains vague and preliminary, as it prompted Curt to make a

different amendment to avoid the “recess” issue altogether. This vague and

undeveloped nature of prosecution statements is exactly why one must show “clear

and unmistakable” evidence to prove disclaimer based on prosecution history. See

Phillips v. AWH Corp. 415 F.3d 1303, 1317 (Fed. Cir. 2005) (en banc) (“because the

prosecution history represents an ongoing negotiation between the PTO and the

applicant . . . it often lacks the clarity of the specification and thus is less useful for

claim construction purposes”); N. Telecom Ltd. v. Samsung Electronics Co., 215 F.3d

1281, 1295 (Fed. Cir. 2000) (“Vagueness and inference [in the prosecution history]

cannot overcome an ordinary meaning of a claim term …”). The Examiner’s

statement here is far from clear and unmistakable, such that it would be improper to

rely on it to expand the ordinary meaning of recess.

         Curt’s argument that the Examiner could not have issued the rejection if he

believed the Larkin hole was not, in fact, a recess exposes an error in Curt’s logic.

{8569680: }                                9
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3375 Filed 01/16/20 Page 11 of 16




(Obj. at 7.) If, as Curt says, equivalence (without identicalness) is not enough for the

§ 102 rejection issued by the Examiner, then this is an additional reason to not rely on

the Examiner’s statements on that issue: either the Examiner did not understand the

law or was vague in applying it. In any event, his “equivalence” statement was never

challenged or further developed because Curt mooted the issue by amending claim 1

(see supra at p. 9). If Curt thought mere equivalence was not enough to sustain the

Examiner’s § 102 rejection, then it should have argued that in response to the Office

Action. Instead, it mooted the issue altogether by amending the claims to add

limitations that the Examiner believed were patentable and not in the prior art.

         For these reasons, the Court should adopt the Special Master’s construction for

“recess” and overrule Curt’s objections.

III.     The Special Master correctly construed claim 13’s “bearing structure.”

         As to claim 13’s “bearing structure” term, Curt’s objection beats up a strawman

and should be ignored. Curt says the R&R “limit[s] the term ‘bearing structure’ to a

preferred embodiment disclosed in the specification,” namely a spherical bearing.

(Obj. at 11.) The R&R does not limit “bearing structure” to that style of bearing.

Rather, the R&R construes “bearing structure” as “a device that permits movement

and carries the supporting force for the structure which retains the support frame.”

(R&R at 76.) Rather than confine “bearing structure” to a spherical bearing, the




{8569680: }                                10
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3376 Filed 01/16/20 Page 12 of 16




Special Master notes that his recommended construction is that the term denotes “a

bearing that may, but need not, be a spherical bearing.” (R&R at 80.)

         Next, Curt argues that “bearing” in independent claim 9 and “bearing

structure” in independent claim 13 must have different definitions because they are

different terms. (Obj. at 12.) Curt invokes the claim differentiation doctrine, but Curt

misunderstands it. First, it is merely a guide, and not a rigid rule. (R&R at 83.) Any

presumption under claim differentiation is rebuttable, and the presumption is at its

weakest when (as here) comparing terms in two independent claims: the

“presumption has even less force where, as here, the claims being compared are all

independent claims.” Norgren Automation Solutions, LLC v. PHY, Inc., No. 14-CV-

13400, 2015 WL 10735173, at *12 (E.D. Mich. June 22, 2015), report and

recommendation adopted, No. 14-CV-13400, 2015 WL 5693038 (E.D. Mich. Sept.

28, 2015), on reconsideration in part, No. 14-CV-13400, 2015 WL 6437190 (E.D.

Mich. Oct. 21, 2015).

         Here, any presumption that the “bearing” terms (which are identical, but for the

word “structure”) have different meanings is rebutted by reading the ’899 patent’s

specification that uses the terms interchangeably. (R&R 79-81; see also Horizon

Resp. at 16-17.) This makes sense because “structure” is a nonce term that adds no

real meaning to the bearing term. Cf. Greenberg v. Ethicon Endo-Surgery, Inc., 91

F.3d 1580, 1583 (Fed. Cir. 1996) (“detent mechanism” means “detent”). While the

{8569680: }                                11
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3377 Filed 01/16/20 Page 13 of 16




“bearing structure” in claim 13 functions differently that the “bearing” in claim 9, it is

the other limitations in those separate claims that define those different functionalities

(see infra at p. 13); it is not the addition of the generic word “structure.” And in

prosecution history, the applicant never distinguished “bearing” from “bearing

structure.”

         Additionally, claim differentiation does not apply between similar terms in two

independent claims when those claims are “not otherwise identical in scope.” See

Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1238 (Fed. Cir. 2016) (“This court has

declined to apply the doctrine of claim differentiation where ‘the claims are not

otherwise identical in scope.’”). In Apple, the Federal Circuit rejected an appellant’s

argument that the PTAB should have construed “microprocessor” in independent

claim 5 different from “central processing unit” in independent claim 12. There were

other claim limitation differences between claims 5 and 12, so that the claims were

“not otherwise identical in scope,” claim differentiation did not apply, and the

different words should be construed the same. Id.; see also Continental Automotive

Systems US, Inc. v. Schrader, No. 11-cv-14525, 2013 WL 12182145, at *2 (E.D.

Mich. Oct. 15, 2013) (construing “alarm” in claims 1 and 11 same as “human

detectable alarm” in other claims, where scope of claims had other differences);

Tandon Corp. v. ITC, 831 F.3d 1017, 1023 (Fed. Cir. 1987) (“relatively fixed” in

independent claim 5 had the same meaning as the terms “fixed” and “fixedly

{8569680: }                               12
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3378 Filed 01/16/20 Page 14 of 16




coupled” in independent claims 1 and 12, respectively); Norgren, 2015 WL 10735173

at *12 (“fluid linear reciprocal actuator” same as “actuator”).

         The same holds true here. Claims 9 and 13 still have different scope when the

bearing terms are given the same meaning, so that claim differentiation does not

apply. See Apple, 842 F.3d at 1238. The difference in scope is due to other claim

limitations found in claim 13 that are not found in claim 9, and vice versa. For

example, claim 9 requires a very specific “latch” in “recess” that holds the control bar

in place, which is not in claim 13. (See ’899 patent, col. 12, ll. 50-58 (Claim 9).)

Claim 13 requires that the bearing structure permit two different directions of

movement (and that the stiffness in those directions be different) (’899 patent, col. 14,

ll. 3-11) (Claim 13)), while claim 9 does not contain those limitations. Curt’s

argument might be different if claim 13 depended from claim 9 and only added the

“structure” term, although that would raise indefiniteness problems as to the term

“structure.” As the claims were written, “bearing” and “bearing structure” have the

same meaning.

         The R&R explains in depth how and why “bearing structure” in claim 13 has

the same meaning as “bearing” in claim 9. (R&R at 78-81.) And Curt offers no valid

ground for finding an error in that recommendation.

         By seeking to substitute “one or more parts” for the word “device” in the

Special Master’s construction, Curt’s true intent is to try and have “a bearing

{8569680: }                              13
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3379 Filed 01/16/20 Page 15 of 16




structure” interpreted to cover multiple bearing structures at different locations on the

hitch. (See R&R (noting that Curt “does not dispute” that its construction would

cover “plural bearings, in different locations, at different joints”).) This would change

the meaning of claim 13, which recites “a bearing structure” that performs multiple

functions, namely allowing movement in two different directions. (See ’899 patent,

col. 14, ll. 3-11) (Claim 13).) To allow Curt to combine multiple bearing structures in

different locations on the hitch to meet the multi-function requirements that Claim 13

assigns to “a bearing structure” would fundamentally change and rewrite claim 13.

         The Special Master correctly saw Curt’s true intent, and refused to construe the

term so broadly because it is contrary to the intrinsic evidence. The Special Master

correctly noted that adopting Curt’s construction would go beyond what is claimed

and “broaden the scope of the term to cover any structure with any amount of parts

that happens to support something else that moves.” (R&R at 83.) The Special Master

correctly rejected Curt’s invitation for legal error.

         The Court should overrule Curt’s objection to the Special Master’s

recommended “bearing structure” construction.

IV.      Conclusion

         For these reasons, and for those offered in the claim construction briefing, at

the Claim Construction Hearing, and in the R&R, the Court should overrule Curt’s




{8569680: }                                14
Case 2:17-cv-11879-DPH-RSW ECF No. 80, PageID.3380 Filed 01/16/20 Page 16 of 16




objections and adopt the Special Master’s Report and Recommendation entirely as

legally and factually correct.


                                       Respectfully submitted,

Dated: January 16, 2020                 s/ Matthew J. Cavanagh
                                       Counsel for
                                       Horizon Global Americas Inc.




{8569680: }                          15
